     Case 18-16626-mkn           Doc 35   Entered 02/21/19 06:02:51       Page 1 of 23




1     Jennifer R. Bergh SBN: 14480                               **Affirmation Pursuant to NRS
      GHIDOTTI | BERGER LLP                                      239B.030 Document, including
2     8716 Spanish Ridge Ave., #115                              exhibits, do not contain the social
      Las Vegas, NV 89148                                        security number of any person.
3
      Tel: (949) 427-2010
4     Fax: (949) 427-2732
      Email: Jbergh@ghidottilaw.com
5
      Attorney for Carvana, LLC
6

7

8
                                 UNITED STATES BANKRUPTCY COURT
9
                                  DISTRICT OF NEVADA (LAS VEGAS)
10

11    In Re:                                           )   Case No.: 18-16626-mkn
                                                       )
      JEFF BORILE and QUEEN C BORILE                   )
12                                                     )   CHAPTER 13
                                                       )
13                    Debtors.                         )
                                                       )   EX PARTE MOTION ALLOWING
14                                                     )   LATE FILED PROOF OF CLAIM,
                                                       )   CLAIM NUMBER 28
15                                                     )
                                                       )
16                                                     )   Honorable MIKE K. NAKAGAWA
                                                       )
17                                                     )
                                                       )
18                                                     )
                                                       )
19

20

21    TO:      THE HONOROABLE MIKE K. NAKAGAWA, BANKRUPTY JUDGE:
22             Creditor, Carvana, LLC request that the Court allow late filed proof of claim, claim
23    number 28 and represents as follows:
24                            FACTUAL/PROCEDURAL BACKGROUND
25             Secured Creditor is entitled to receive payments pursuant to a promissory Note which
26    matures on June 8, 2024. Monthly payments are due and owing in the amount of $599.00 per
27    month beginning on September 8, 2018 for 69 payments, and 1 final payment in the amount of
28


                                                    1
                            EX PARTE MOTION TO ALLOW LATE FILED PROOF OF CLAIM
     Case 18-16626-mkn         Doc 35     Entered 02/21/19 06:02:51         Page 2 of 23




1     $551.92 due and owing June 8, 2024. Creditor is provided for in Debtors’ proposed Chapter 13

2     Plan and Debtors are current under the terms of the Chapter 13 Plan.

3                                               ARGUMENT
4     A. FRBP 9006(b) ALLOWS LATE FILED CLAIMS FOLLOWING EXCUSABLE
5        NEGLECT
6            Federal Rule of Bankruptcy Procedure 9006(b) allows the claims bar date to be

7     extended where the failure to timely act “was the result of excusable neglect.” The United

8     States Supreme Court articulated the standard of “excusable neglect” for allowing a proof of

9     claim to be filed after the claims bar date as an equitable one, wherby a court should “tak[e]

10    account of all relevant circumstances surrounding the party’s omission. Pioneer Inv. Serv.’s Co.

11    v. Brunswick Assoc.’s Ltd. P’ship, 507 U.S. 380 (1993) at 395. The circumstances courts

12    should consider include: (1) the danger of prejudice to the debtors; (2) the length of delay and

13    its potential impact on judicial proceedings; (3) the reason for the delay, including whether it

14    was within reasonable control of the movant; and (4) whether the movant acted in good faith.

15    Here, Secured Creditor has acted in good faith in filing this Motion as promptly as possible.

16    Secured Creditor believes, that although filed late, this claim will not disrupted the efficient

17    administration of Debtors’ assets and the claim is necessary for the proper administration of

18    this estate. Further, since Debtors have proposed monthly payments to Creditor through the
19    Chapter 13 Plan there is no harm or negative impact on Debtors. Debtors served Bridgecrest

20    with the notice of Bankruptcy Filing at 7300 E HAMTPON AVE 101, MESA, AZ 85209.

21    Carvana, LLC was not served with notice of the Bankruptcy filing. The notice was not mailed

22    to the correct address for Carvana, LLC or Bridgecrest Credit Company. Pursuant to the

23    Nevada Secretary of State Website the correct address for serving Bridgecrest Credit Company

24    is 2215 B- Renaissance Dr., Las Vegas, NV 89119. See attached Secretary of State print out

25    attached as Exhibit “A”. Therefore, Carvana, LLC, filed the instant proof of claim as soon as
26    possible upon receiving notice of the bankruptcy filing. See attached Proof of Claim attached

27    as Exhibit “B”. Therefore, the delay is a result of excusable neglect and factors outside of the
28    control of Carvana, LLC.


                                                    2
                            EX PARTE MOTION TO ALLOW LATE FILED PROOF OF CLAIM
     Case 18-16626-mkn       Doc 35     Entered 02/21/19 06:02:51        Page 3 of 23




1                                            CONCLUSION
2            When the bankruptcy petition was filed, Carvana, LLC as not provided notice of the
3     filing. Secured Creditor has acted promptly and attempted to file a claim as soon as possible.
4     Additionally, given that Secured Creditor and Debtors have agreed to post-petition payments in
5     the Chapter 13 Plan no prejudice would result from the filing of a late claim. Thus, the Motion
6     to Allow should be granted.
7                                                  GHIDOTTI | BERGER LLC
8
      Dated: February 21, 2019                     By: /s/ Jennifer R. Bergh, Esq.
9                                                          JENNIFER R. BERGH, ESQ.
                                                           Attorney for Carvana, LLC
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   3
                           EX PARTE MOTION TO ALLOW LATE FILED PROOF OF CLAIM
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 4 of 23




                        Exhibit “A”
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 5 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 6 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 7 of 23




                        Exhibit “B”
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 8 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 9 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 10 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 11 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 12 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 13 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 14 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 15 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 16 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 17 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 18 of 23
Case 18-16626-mkn   Doc 35   Entered 02/21/19 06:02:51   Page 19 of 23
     Case 18-16626-mkn         Doc 35      Entered 02/21/19 06:02:51       Page 20 of 23




1     Kristin Zilberstein, Esq. (200041)
      Jennifer R. Bergh , Esq. (305219)
2     GHIDOTTI | BERGER LLP
      1920 Old Tustin Ave.
3     Santa Ana, CA 92705
      Tel: (949) 427-2010
4     Fax: (949) 427-2732
      kzilberstein@ghidottilaw.com
5

6     Attorneys for Secured Creditor
      Carvana LLC
7
                               UNITED STATES BANKRUPTCY COURT
8
                           DISTRICT OF NEVADA – LAS VEGAS DIVISION
9

10

11    In re:                                            ) Case No. 18-16626-mkn
                                                        )
12    JEFF BORILE and QUEEN C. BORILE,                  ) Chapter 13
                                                        )
13                                                      )
                           Debtors.                     ) CERTIFICATE OF SERVICE
14                                                      )
                                                        )
15                                                      )
                                                        )
                                                        )
16                                                      )
                                                        )
17                                                      )
                                                        )
18                                                      )
                                                        )
19                                                      )
                                                        )
20                                                      )

21

22                                      CERTIFICATE OF SERVICE

23
               I am employed in the County of Orange, State of California. I am over the age of
24
      eighteen and not a party to the within action. My business address is: 1920 Old Tustin Avenue,
25

26    Santa Ana, CA 92705.

27             I am readily familiar with the business’s practice for collection and processing of

28    correspondence for mailing with the United States Postal Service; such correspondence would

                                                       1
     Case 18-16626-mkn          Doc 35   Entered 02/21/19 06:02:51        Page 21 of 23




1     be deposited with the United States Postal Service the same day of deposit in the ordinary

2     course of business.
3
      On February 18, 2019, I served the following documents described as:
4
                PROOF OF CLAIM
5
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
6

7     envelope addressed as follows:

8     (Via United States Mail)
      Debtor                                               Trustee
9     JEFF BORILE                                          RICK A. YARNALL
      10668 BERKSHIRE WOODS AVE                            701 BRIDGER AVE., #820
10    LAS VEGAS, NV 89166                                  LAS VEGAS, NV 89101
11    Joint Debtor
      QUEEN C BORILE
12    10668 BERKSHIRE WOODS AVE
      LAS VEGAS, NV 89166
13
      Debtor’s Counsel
14    RORY J. VOHWINKEL
      6272 SPRING MOUNTAIN, STE 110
15    LAS VEGAS, NV 89146
16
      _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
18
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19    Eastern District of California
20
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21    America that the foregoing is true and correct.

22           Executed on February 18, 2019, at Santa Ana, California
23
      /s/ Steven P. Swartzell
24    Steven P. Swartzell

25

26

27

28

                                                       2
LIVE ECF                                                          https://ecf.nvb.uscourts.gov/cgi-bin/FilingClaims.pl?883548907070699-...
                       Case 18-16626-mkn        Doc 35    Entered 02/21/19 06:02:51           Page 22 of 23


                                                    U.S. Bankruptcy Court

                                                       District of Nevada

         Notice of Electronic Claims Filing

         The following transaction was received from BERGH, JENNIFER on 2/18/2019 at 7:49 AM PST

         File another claim
         Case Name:                    JEFF BORILE and QUEEN C BORILE
         Case Number:                  18-16626-mkn
                                       Carvana LLC
                                       c/o Ghidotti
         Creditor Name:                Berger LLP
                                       1920 Old Tustin Avenue
                                       Santa Ana, CA 92705
         Claim Number:                 28 Claims Register
         Amount Claimed: $25029.23
         Amount Secured: $25029.23
         Amount Priority:

         The following document(s) are associated with this transaction:

         Document description:Main Document
         Original filename:Jeffrey Borile-FILE COPY.pdf
         Electronic document Stamp:
         [STAMP bkecfStamp_ID=989277954 [Date=2/18/2019] [FileNumber=31702964-0
         ] [609ddedb1d0fe89bcb4eaae1d45729e2d15f3e10cd43fadfc5b7527bc6469ade99d
         d0e7c7d58a5e05cf04f5855876202596f68868330cfe21bfc5ca268a58551]]

         18-16626-mkn Notice will be electronically mailed to:

         NATHAN F. SMITH on behalf of Creditor LOANCARE, LLC AS SERVICER FOR LAKEVIEW LOAN
         SERVICING
         nathan@mclaw.org, NV_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com

         NATHAN F. SMITH on behalf of Creditor LOANCARE, LLC AS SERVICER FOR LAKEVIEW LOAN
         SERVICING, LLC
         nathan@mclaw.org, NV_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com

         RORY J. VOHWINKEL on behalf of Debtor JEFF BORILE
         bknotices@vohwinkellaw.com

         RORY J. VOHWINKEL on behalf of Joint Debtor QUEEN C BORILE
         bknotices@vohwinkellaw.com

         RICK A. YARNALL


1 of 2                                                                                                                2/18/2019 9:49 AM
LIVE ECF                                                       https://ecf.nvb.uscourts.gov/cgi-bin/FilingClaims.pl?883548907070699-...
                      Case 18-16626-mkn       Doc 35    Entered 02/21/19 06:02:51          Page 23 of 23

         ecfmail@LasVegas13.com, ecfimport@lasvegas13.com

         18-16626-mkn Notice will not be electronically mailed to:

         BMW BANK OF NORTH AMERICA
         C/O AIS PORTFOLIO SERVICES, LP
         4515 N SANTA FE AVE., DEPT APS
         OKLAHOMA CITY, OK 73118

         PRA RECEIVABLES MANAGEMENT, LLC
         PO BOX 41021
         NORFOLK, VA 23541




2 of 2                                                                                                             2/18/2019 9:49 AM
